Lisle Palmer or his lawfull Attourny plaint. conta the goods monys or Estate of John Midgeley Defendt for non payment of Sixteen pounds Eight Shillings and six pence or thereabout in money due by booke as may appeare wth damages: . . . The Iury . . . found for the plaint. Sixteen pounds eleven Shillings in money & costs of Court allowed twenty four Shillings three pence.
Execution issued 8th may. 1679.
This Action was tryed at the last County Court but Judgemt not untill now entred according to law The Defendt being out of the Colony. [ 569 ]